ORDER

PER CURIAM:
AND NOW, this 6th day of July, 1995, the Order entered by this Court on October 11, 1989, is reinstated and it is hereby
*67ORDERED that Frank J. Marcone be and he is suspended from the Bar of this Commonwealth for a period of four years, with credit for the period of suspension previously served, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
MONTEMURO, J., who is sitting by designation, did not participate in this matter.
CASTILLE, J., concurs with the Hearing Committee’s recommendation of a suspension of nine months and fourteen days, with credit for the period of suspension previously served.